I dissent.
It is the settled doctrine of this court that a man may bind himself by a contract, written or oral, to make a particular disposition of his property by will, and that such contract may be specifically enforced in favor of the promisee. (Owens v.McNally, 113 Cal. 444, [45 P. 710]; McCabe v. Healy, 138 Cal. 81, [70 P. 1008].)
In this case the plaintiff, claiming that David Brown made such a promise and fulfilled it by devising the land in Santa Barbara to Mrs. Wyman, undertook to maintain the legal proposition that property passing by such a devise to a husband or wife becomes community property alienable by the husband, and this for the reason that the constitution (art. XX, sec. 8) and the statute (Civ. Code, secs. 162, 163), which declare that all property acquired by either spouse during coverture, by gift, bequest, or devise, is his or her separate property, ought not to be construed as embracing property passing under the form of bequest or devise when such provision was obligatory upon the testator, and made in requital of the personal services of the devisee or legatee. In support of this proposition they relied upon the principle underlying the distinction between separate and community property in the civil law, the source from which our law was taken — viz., that property earned by the services of either spouse should belong to the community, while property acquired gratuitously by either should belong exclusively to the donee. Upon this principle they contended that the word "devise," being generally defined as a gift of real property by will, and dispositions by will being *Page 516 
with rare exceptions entirely voluntary, was used in that restricted sense in the constitution and in the code, and should be so construed as to exclude a devise which has been earned by the personal services of wife or husband — services subtracted from the community, and therefore a devise which merely pays a debt due to the community. To this argument upon the principal question of law involved in the appeal from the judgment of nonsuit it is not too much to say that the brief of respondent contains no answer. No notice of it was taken in the opinion of the department, because there the judgment of the superior court was sustained upon the ground that there was "no evidence even tending to show a contract in any way relating to the land in question." That decision was set aside and a rehearing granted because it was considered by those concurring in the order that there was evidence directly tending to prove the disputed fact, and because in view of such evidence it became necessary to decide the question of law. It is a somewhat singular outcome of the order for a rehearing that the case is finally disposed of by the court in Bank without a decision of either of the two questions involved in its determination. Two justices are satisfied to adhere to the views of the Department — that there was a total failure of evidence as to the existence of a contract. One places his affirmance upon the sole ground that a devise, whether voluntary or obligatory, — whether a gift or the payment of a debt due for the personal services of a husband or wife, — constitutes the land the separate property of the devisee, and one places his conclusion on both grounds. The case is thus disposed of, but nothing is decided. I have stated the substance of the argument against the literal construction given to the word "devise" by Justice Van Dyke, but I have by no means stated the argument in its fullness and force. If there is an answer to it, I think it merits an answer, and certainly it is not answered by simply saying a devise is a devise. When the question arose whether a street or suburban railroad chartered by local authority was a railroad within the meaning of those clauses of the constitution relating to the fixing of rates and the mode of assessment for the purpose of taxation, it was not thought a sufficient answer to say a railroad is a railroad. On the contrary, it was held that although railroads in a general sense, street railroads and *Page 517 
suburban railroads chartered by cities or counties are not the railroads contemplated by those provisions of the constitution. And so in a great number and variety of instances this court and other courts have placed a narrower or more liberal construction upon constitutional and statutory provisions than their literal terms would justify, and this upon considerations in nowise different from those urged by the appellant against the literal construction of the provision in question here. Allowing any weight to the principle of discrimination plainly evident in the terms of the constitution and consistently enforced by the commentators upon this feature of the civil law, it would certainly be permissible to hold that a devise made in fulfilment of a contract for the personal services of a married woman in nursing and caring for an infirm and helpless old man during the last years of his life is not the devise contemplated by a clause of the constitution, — where it is coupled with other modes of transfer always gratuitous in the case of gift and descent, — and, with rare exceptions, equally gratuitous in cases of bequest or devise. According to the rule "noscitur a sociis," only gratuitous bequests and devises are meant.
But it is not with this question of construction that I am so particularly concerned. It is not decided, and may never call for a decision. I take sharper issue with the adhesion of Justices Shaw, Angellotti, and McFarland to what was held in Department, — viz., that there was no evidence "even tending to show a contract in any way relating to the land in question." There was, in my opinion, not only some substantial evidence tending to prove such a contract, but there was evidence very direct and very convincing to that effect. The opinion delivered in Department gives the general features of the case, but entirely fails to state the most important and direct evidence bearing upon this point. It quotes from the will a declaration to the effect that it is made without the knowledge of Mrs. Wyman, and not as a payment of her services, but merely because of the testator's desire that she should have the property in preference to his distant relatives. It does not notice the statements contained in Mrs. Wyman's letter commenced on the 12th of August and finished on the 14th, in which she explains that the visit of herself and Uncle Davie to Santa Maria for the purpose of having his will drawn and *Page 518 
executed is being postponed from day to day on account of his illness, and in which she says: "He is going to make his will tomorrow he has bin talking to me a long time this morning telling me what to do and how to get along and what he wants done with his things his mules I have to keep as long as they live on this ranch they are down on John Rices place now on pasture he said Again this morning that he was going to leave me everything he had in the world." This is especially significant. The will was made on the 18th of August, and contains a clause providing for the mules. This not only shows the falsity of the declaration that the devise of everything to her was without her knowledge, but it shows that she was fully informed as to the details of the provisions of the will in other respects, and this false declaration is coupled with a statement of his motive in making the will equally opposed to Mrs. Wyman's repeated statements in her letters to her husband to the effect that he had promised to give her everything, the evident design being to defeat any claim on the part of the husband from whom she sought a divorce as soon as the property was distributed to her. Another item ofconflicting evidence not entitled to be considered on a motion for a nonsuit, but to which an undue significance is accorded in the Department opinion, is the refusal of Mrs. Wyman to ask for a promise in writing. Her whole letter, from which a few lines are quoted, and the whole correspondence show that the reason why she refused to ask for a written promise was because she was afraid of alarming Uncle Davie's suspicions by asking for a writing, and thought it more prudent to trust to his fulfillment of his repeated oral promises — a point in which her judgment was vindicated by the result. Another significant passage from a letter of May 23d is the following in reference to this particular land: "uncle Davie is going to build A new house and dig an artision well and fix up thing down their and we are going to go down their to live that is the way he is talking now he sais he wants to fix up A good home for me when he is gon so I will not have to work out any more he is going to have everything fine now I tell you; if he lives long enough to fix it up for me and he sais if he dont live to fix it up he wants me to carrie out his plans so he can see me working at it when he is in the spirit life and I tell him all rite I will do it." Writing July 16th she says: "you *Page 519 
know that he told me just yesterday that when we get down their in our own house and get in the fall rent which will come in November then he is going to fix up his business and he is going to will me everything he has in the world." In the same letter she tells of the burning of a former will and proceeds: "now he will make one to me some of these days before long he told me so yesterday and wyman my Dear if can get that then you nor me will not have to work so hard any more nor we will not have to be apart we can live where we please we will have an income that will support us and more to." Again, referring to this land, she says: "uncle Davie says he will Be Redy to die when we get down their in the new house get the well dug and the duck pond full of water get me all fixed to live then he will want to die and get out of my way."
But it is not to these or any number of isolated expressions gathered from her letters that attention should be confined — persuasive as they are as to the fact that Uncle Davie had promised to leave her all his property generally and this ranch in particular, in consideration of her services. The whole tenor of the correspondence, and the circumstances, including the making of the will, all tend to show that there was a contract based upon a sufficient consideration, that such a will should be made. The order granting a nonsuit cannot be sustained upon the ground that there was no evidence of a contract relating to this land, and there is greater reason to suppose it was in fact based upon Justice Van Dyke's construction of the constitution and code in their definition of separate property.
Henshaw, J., and Lorigan, J., concurred in the dissenting opinion.
The following is the opinion rendered in Department Two February 2, 1905, affirmed by the court in Bank: